DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract and Tittle
The abstract of the disclosure is objected to because:
The invention contains method claims. Please, revise the Abstract.
Correction is required. See MPEP § 608.01(b).

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: AN ELECTRONIC DEVICE MOUNTABLE IN AN ELECTRICAL MOTOR AND METHOD THE SAME.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prior arts (figures 1-2) hereafter APA in view of Brown (U.S. Patent 4,729,061) hereafter Brown.
As to claim 1, APA discloses an electronic device (10) mountable in an electrical motor (para-0003), as shown in figures 1-2, the electronic device comprising:
a printed circuit board (11) with a hole (12) for mounting a semiconductor package (13) which comprises an integrated magnetic sensing device (Hall sensor), the semiconductor package comprising leads (17),
wherein the semiconductor package (13) is mounted in the hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the space between the body of the element 13 and the PCB 11) is present between the semiconductor package and the printed circuit board
APA does not specifically disclose the reinforcement material is at least covering part of the leads and at least part of the printed circuit board, and the reinforcement material extends beyond an outer edge of the hole.
Brown teaches a PC board package (100) as shown in figure 10 comprising a reinforcement material (158) is at least covering part of the leads (wires of the chip die 154) and at least part of the printed circuit board (110), and the reinforcement material (158) extends beyond an outer edge of the hole (118).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Brown employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.

As to claim 3, APA as modified by Brown the gap is at least partly filled with the reinforcement material (158, see figure 10).
As to claim 4, APA as modified by Brown the reinforcement material (158) comprises a material which changes the material properties and hardens after being applied.
As to claim 5, APA as modified by Brown the reinforcement material comprises an epoxy or a resin (column 2, line 63).
As to claim 6, APA as modified by Brown discloses the printed circuit board (11) only comprises one layer.
As to claim 7, APA as modified by Brown discloses the leads (17) of the semiconductor package (13) are straight leads.
As to claim 8, APA discloses an electronic motor (figure 1) comprising an electronic device (10) mounted in a housing of the electronic motor,
wherein the electronic device includes
a printed circuit board (11) with a hole (12) for mounting a semiconductor package (13) which comprises an integrated magnetic sensing device (Hall sensor), the semiconductor package comprising leads (17),
wherein the semiconductor package (13) is mounted in the hole (12) with the leads (17) soldered to the printed circuit board (11), and wherein a gap (the 
APA does not specifically disclose the reinforcement material is at least covering part of the leads and at least part of the printed circuit board, and the reinforcement material extends beyond an outer edge of the hole.
Brown teaches a PC board package (100) as shown in figure 10 comprising a reinforcement material (158) is at least covering part of the leads (wires of the chip die 154) and at least part of the printed circuit board (110), and the reinforcement material (158) extends beyond an outer edge of the hole (118).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Brown employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claim 9, APA discloses a method for manufacturing an electronic device configured to be mounted in an electrical motor as shown in figures 1-2, the method comprising:
providing a printed circuit board (11) with a hole (12) for mounting a semiconductor package (13) comprising an integrated magnetic sensing device (Hall sensor) in the hole (12),
applying a solder paste on the printed circuit board (12),
mounting a semiconductor package (13) comprising leads (17) on the printed circuit board such that the leads are in contact with the solder paste and such that a gap is present between the semiconductor package and the printed circuit board.

Brown teaches the PC board package (100) as shown in figure 10 comprising a reinforcement material (158 made from insulation resin) covers the leads (wires) and at least part of the printed circuit board (110), and the reinforcement material is such that changes the material properties and becomes hard after being applied, reflow soldering the semiconductor package before or after applying the reinforcement material.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Brown employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
As to claims 10-11, APA as modified by Brown discloses the reflow soldering is done after or before the step applying the reinforcement material (158).
As to claim 12, APA as modified by Brown teaches the reinforcement material (158) is applied as a liquid (i.e. curing resin).
As to claim 13, APA as modified by Brown teaches the reinforcement material (158) is applied such that the reinforcement material covers at least part of the semiconductor package (154), at least part of the gap, and at least part of the printed circuit board (110).

As to claims 15-16, APA as modified by Brown teaches the reinforcement material (158) completely covers the leads and completely covers the semiconductor package (154).
As to claim 17, APA as modified by Brown teaches the reinforcement material (158) extends in a direction higher than a top surface of the semiconductor package (154).
As to claim 18, APA as modified by Brown teaches the reinforcement material (158) fully extends through the gap, and extends beyond a surface of the printed circuit board (110) that is an opposite surface of the printed circuit board in a direction lower than a lowest surface of the printed circuit board.
As to claim 19, APA as modified by Brown teaches the semiconductor package (154) is mounted on a first side of the printed circuit board (110), and the printed circuit board has a second side that is opposite from the first side, and the reinforcement material (158) fully extends through the gap and beyond a surface of the second side of the printed circuit board.
As to claim 20, APA as modified by Brown teaches the reinforcement material (158) completely covers the semiconductor package, the gap, and the leads.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues:
For claims 1 and 8:
The references do not teach “the reinforcement material extends beyond an outer edge of the hole.”
Examiner disagrees.  APA as modified by Brown, Brown teaches a PC board package (100) as shown in figure 10 comprising a reinforcement material (158) is at least covering part of the leads (wires of the chip die 154) and at least part of the printed circuit board (110), and the reinforcement material (158) extends beyond an outer edge of the hole (118).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Brown employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.
	For claim 9:
The references do not specifically discloses “applying reinforcement material such that the reinforcement material at least covers the leads and at least part of the printed circuit board and such that the reinforcement material extends beyond an outer 
Examiner disagrees.  APA as modified by Brown teaches the PC board package (100) as shown in figure 10 comprising a reinforcement material (158 made from curing resin) covers the leads (wires) and at least part of the printed circuit board (110), and the reinforcement material is such that changes the material properties (cured or curing) and becomes hard after being applied, reflow soldering the semiconductor package before or after applying the reinforcement material.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Brown employed in the device in order to provide heat dissipation and protect from external impact for the semiconductor device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/Primary Examiner, Art Unit 2848